Order filed May 12, 2016




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00044-CV
                                   ____________

                  WILLIAM A. VAN DER VLIST, Appellant

                                        V.

          SAMARA PORTFOLIO MANAGEMENT, INC., Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1060899

                                   ORDER

      Appellant’s brief was due May 6, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 6, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM